Name: 78/36/EEC: Commission Decision of 12 December 1977 of the Advisory Committee for Wine
 Type: Decision
 Subject Matter: nan
 Date Published: 1978-01-14

 Avis juridique important|31978D003678/36/EEC: Commission Decision of 12 December 1977 of the Advisory Committee for Wine Official Journal L 011 , 14/01/1978 P. 0031 - 0031 Greek special edition: Chapter 03 Volume 19 P. 0230 Spanish special edition: Chapter 03 Volume 13 P. 0170 Portuguese special edition Chapter 03 Volume 13 P. 0170 ****( 1 ) OJ NO 72 , 8 . 8 . 1962 , P . 2034/62 . ( 2 ) OJ NO L 355 , 24 . 12 . 1973 , P . 48 . COMMISSION DECISION OF 12 DECEMBER 1977 OF THE ADVISORY COMMITTEE FOR WINE ( 78/36/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , WHEREAS AN ADVISORY COMMITTEE FOR WINE WAS ESTABLISHED BY THE COMMISSION DECISION OF 18 JULY 1962 ( 1 ), AS LAST AMENDED BY DECISION 73/424/EEC ( 2 ); WHEREAS IN VIEW OF THE NEED FOR A MORE DIVERSIFIED REPRESENTATION OF CERTAIN ECONOMIC INTERESTS , WHICH SHOULD BE REFLECTED IN THE COMPOSITION OF THE COMMITTEE , THE TEXT SHOULD BE FURTHER AMENDED , HAS DECIDED AS FOLLOWS : ARTICLE 1 ARTICLE 3 OF THE COMMISSION DECISION OF 18 JULY 1962 ESTABLISHING AN ADVISORY COMMITTEE FOR WINE IS HEREBY AMENDED TO READ AS FOLLOWS : ' ARTICLE 3 1 . THE COMMITTEE SHALL CONSIST OF 42 MEMBERS . 2 . SEATS ON THE COMMITTEE SHALL BE APPORTIONED AS FOLLOWS : - THIRTEEN TO REPRESENTATIVES OF WINE GROWERS , - EIGHT TO REPRESENTATIVES OF WINE MARKETING COOPERATIVES , - SIX TO REPRESENTATIVES OF THE WINE TRADE , - FOUR TO REPRESENTATIVES OF THE WINE PROCESSING INDUSTRIES , - SIX TO REPRESENTATIVES OF AGRICULTURAL WORKERS AND OF WORKERS IN THE WINE INDUSTRY , - FIVE TO CONSUMERS ' REPRESENTATIVES . ' ARTICLE 2 THIS DECISION SHALL ENTER INTO FORCE ON 12 DECEMBER 1977 . DONE AT BRUSSELS , 12 DECEMBER 1977 . FOR THE COMMISSION FINN GUNDELACH VICE-PRESIDENT